Exhibit 10.3

 

SCL Ventures Ltd.

Jack Chin

(“Purchasers”)

 

and

 

5 BVI Companies

(“Vendors”)

 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

 

for the Purchase and Sale of the Shares of


OCEAN INTERNATIONAL HOLDINGS LIMITED


 

--------------------------------------------------------------------------------

 

 

Chen & Co. Law Firm

Suite 1901 North Tower

Shanghai Stock Exchange Building

528 Pudong Nan Road

Shanghai 200120

People’s Republic of China

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”) is made as of August 26,
2004 (the “Execution Date”) by and between:

 

SCL Ventures Ltd. (“SCL”), a British Virgin Islands company; and

 

Jack Chin (“Jack Chin”), a citizen of the United States of America;

 

(SCL and Jack Chin are, collectively, the “Purchasers”.)

 

and

 

Honest Link International Ltd., a company formed in the British Virgin Islands
(the “BVI”);

 

Worldwise Development Ltd., a BVI company;

 

Magic Technology Development Ltd., a BVI company;

 

Energic Development Ltd., a BVI company;

 

Ocean Channel Investments Ltd., a BVI company.

 

(The said five BVI companies are, collectively, “Vendors”.)

 

(In this Agreement, each of the Purchasers and each of the Vendors is a
“Party.”; and collectively, they are the “Parties”.)

 

WHEREAS, Ocean International Holdings Limited (the “Company”) is a company
incorporated in the Hong Kong Special Administrative Region (the “HKSAR”) of the
People’s Republic of China (the “PRC”); and

 

WHEREAS, the Company is the owner and holder of 100% of the registered capital
of Ocean Tian Di Communication Technology Co., Ltd. (Guangzhou), a wholly
foreign-owned enterprise (the “WOFE”) which has entered into a Service and
Support Agreement with Weida Communications Technology Company Limited (“Weida
PRC”); and

 

WHEREAS, pursuant to a Master Agreement dated as of April 29, 2003, as further
implemented by an Equity Interest Transfer Agreement, an Equity Joint Venture
Agreement, an Equity Joint Venture Articles of Association, and a Future Equity
Interest Transfer Agreement, SCL has agreed with certain other parties that are
Affiliates of the Vendors that SCL shall acquire 25% of the equity ownership of
Weida PRC, with Weida PRC simultaneously converting into a Sino-foreign Equity
Joint Venture (the “EJV”) under the laws of the PRC, and that thereafter SCL may
acquire up to an additional 26% (for a total of 51%) of the equity ownership of
the EJV; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, SCL is a wholly-owned subsidiary of Weida Communications, Inc., a New
Jersey corporation (“Weida US”); and

 

WHEREAS, the Vendors are the owners and holders of all of the outstanding shares
of the Company; and

 

WHEREAS, the Vendors intend to sell, and the Purchasers intend to purchase, all
of the outstanding shares of the Company, pursuant to the terms and conditions
of this Agreement, for cash and shares of Weida US;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1.             DEFINITIONS AND INTERPRETATION

 

1.1           In this Agreement and the Attachments hereto, unless otherwise
expressed or required by the context, the following expressions shall have the
following meanings:

 

“Action”

 

any action, complaint, petition, investigation, suit or other proceeding,
whether civil or criminal, or before any arbitrator or governmental authority; 

 

 

 

“Affiliate”

 

with regard to a given person, means a person that controls, is controlled by or
is under common control with the given person;

 

 

 

“Consideration for Sale”

 

the funds to be paid and the Weida Common Stock to be issued by the Purchasers
to the Vendors, as the total consideration for the Transferred Shares;

 

 

 

“Completion”

 

conditions precedent provided for in this Agreement have been fulfilled, the
transaction under this Agreement has been filed with the competent authority of
HKSAR, and the share certificates of the Company have been issued to the
Purchasers;

 

 

 

“Completion Date”

 

the day on which the share certificates are issued by the Company to the
Purchasers;

 

2

--------------------------------------------------------------------------------


 

“Other Agreements”

 

The Master Agreement, the Service and Support Agreement, the Equity Interest
Transfer Agreement, the Equity Joint Venture Agreement, the Equity Joint Venture
Articles of Association, the Future Equity Transfer Agreement, and any other
agreements which may  be entered into by SCL and Affiliates of the Vendors
relating to the WOFE or the EJV;

 

 

 

“Transferred Shares”

 

the outstanding shares of the  Company, all of which shall be transferred by the
Vendors to the Purchasers;

 

 

 

“Weida Common Stock”

 

shares of common stock of Weida US;

 

 

 

“USD”

 

United States dollars.

 

1.2           References to any laws, regulations or statutory provisions shall,
where the context so permits or requires, be construed as references to those
laws, regulations or provisions as respectively amended, consolidated, extended
or re-enacted from time to time, and shall be construed as including references
to any orders, regulations, or other subordinate legislation made under the
laws, regulations or provisions.

 

1.3           References herein to clauses are to clauses in this Agreement
unless the context requires otherwise.

 

2.             TRANSFER OF THE SHARES

 

2.1  CONDITIONS PRECEDENT

 

Unless otherwise agreed by the Vendors and the Purchasers in writing, or waived
by the Purchasers in writing, the transaction under this Agreement shall be
completed upon fulfillment of all the following preconditions, to the
satisfaction of the Purchasers:

 

The approval from SCL’s Board of Directors has been obtained;

 

The necessary resolutions of the Company’s Board of Directors, duly approving
the transaction contemplated by this Agreement have been obtained;

 

All of the facts, circumstances, representations, warranties, and undertakings
described in section 4 shall be completed, true, and correct.

 

3

--------------------------------------------------------------------------------


 

2.2           FULL TRANSFER

 

2.2.1        Upon the Completion Date, the Purchaser shall be the legal and
beneficial owners of all of the outstanding shares of the Company.

 

Unless otherwise agreed in writing by the Parties, the sale and transfer under
this Agreement shall include all the rights and obligations associated with the
Transferred Shares.

 

Each of the Vendors waives any and all of its rights to purchase any of the
Transferred Shares.

 

2.3           EXERCISE OF RIGHTS

 

Upon the Completion Date, the Purchaser shall be entitled to exercise all of the
rights of a shareholder as to the Transferred Shares.

 

3.             CONSIDERATION AND PAYMENT

 

3.1           Subject to the terms and conditions of this Agreement, the Vendors
agree to sell and transfer all of the outstanding shares of the Company to the
Purchasers, and the Purchasers agree to purchase and acquire such Transferred
Shares, as follows:

 

Of the Transferred Shares, one (1) share of the Company shall be transferred to
Jack Chin, and all of the remainder of the Transferred Shares shall be
transferred to SCL;

 

The Consideration for Sale shall be (x) funds in the sum of USD 15,000,000, and
(y) 16,296,296 shares of Weida Common Stock.

 

Notwithstanding that the Purchaser shall acquire the Transferred Shares on the
Completion Date, payment of the Consideration for Sale shall only be due and
payable upon all of the following conditions having been met:

 

(a)          The Service and Support Agreement is in full force and effect;

(b)         The terms and conditions of each of the Other Agreements have been
performed and observed by the parties thereto in all respects;

(c)          all conditions to formation of the EJV have been met; and

(d)         the EJV has been formed and has a valid business license showing
SCL’s 25% equity ownership.

 

3.2           The Purchaser shall pay and deposit the Consideration for Sale to
the Vendors, when due and payable, in the bank account designated in written by
the Vendors. A receipt certificate shall be issued to the Purchases by the
Vendors upon receipt of the payment.

 

4.             VENDORS’ REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

4.1           Each of the Vendors represents, warrants and covenants to the
Purchasers all of the matters contained in this section 4.

 

4

--------------------------------------------------------------------------------


 

4.2           All of the following shall be true and correct, without exception
or equivocation, (i) as of the Execution Date, (ii) during the period between
the Execution Date and the Completion Date, and (iii) as of the Completion Date:

 

4.2.1  the Company shall be free of any debts and shall not allow or procure any
event, conduct or act which would cause any changes to the Company’s financial
position or business;

 

4.2.2        the Vendors and the Company shall undertake all reasonable measures
to protect the business reputation of the Company, and they shall not cause any
act which shall prejudice the Company’s business reputation;

 

4.2.3        the Company shall not enter into any agreement or give any
undertaking, except as agreed in written by the Purchasers;

 

4.2.4        the Vendors shall inform the Purchasers as soon as possible of any
changes concerning the Company’s affairs, including but not limited to its
financial position and business.

 

4.3           Any loans or other liability owed by the Company to any Vendor(s)
shall, upon the Completion Date, be waived by the Vendor as a creditor.

 

4.4           The Company has acquired 100% of the registered capital of the
WOFE.

 

4.5           The WOFE has been lawfully established by the Company and is
validly existing, pursuant to all applicable PRC laws and regulations, and has a
valid Business License.

 

4.6           Except as to the Company having established the WOFE, the Company
has engaged in no other business or activities whatsoever since its formation.

 

4.7           Except as to the payment of the WOFE’s registered capital, the
Company has no outstanding liabilities whatsoever.

 

4.8           The WOFE has engaged in no business or activities whatsoever since
its formation.

 

4.9           The WOFE has no outstanding liabilities whatsoever.

 

5.             INDEMNIFICATION AND RECOURSE

 

5.1             The Vendors hereby undertake to indemnify and hold the
Purchasers harmless against any loss or liability suffered by the Purchasers as
a result of or in connection with any breach by Vendors or their Affiliates of
any of their representations, warranties, covenants, and undertakings under this
Agreement and the Other Agreements, including, but not limited to, any
reasonable costs and expenses properly incurred as a result of such breach.

 

5

--------------------------------------------------------------------------------


 

5.2             The rights and remedies of the Purchasers in respect of any
breach of the representations, warranties, covenants, and undertakings shall not
be affected by any Party hereto rescinding, or failing to rescind, this
Agreement or any of the Other Agreements, or by any other event or matter.

 

5.3             Purchasers shall have full recourse in respect of any breach of
the representations, warranties, covenants, and undertakings in this Agreement
or any of the Other Agreements against both the Purchasers and/or against any
Weida Common Stock issued or proposed to be issued as part of the Consideration
for Sale. Without limiting the foregoing recourse, or any other rights and
remedies of Purchasers, Vendors expressly acknowledge and agree that SCL may
instruct and direct Weida US to cancel Weida Common Stock issued or proposed to
be issued as part of the Consideration for Sale or to restrict transfers by
Vendors of Weida Common Stock issued or proposed to be issued as part of the
Consideration for Sale in the event of any breach by Purchasers or their
Affiliates of the representations, warranties, covenants, and undertakings in
this Agreement or any of the Other Agreements. The foregoing rights may be
exercised by SCL as a non-exclusive remedy for breach both before and after the
Completion Date and payment of Consideration for Sale.

 

5.4             Vendors expressly acknowledge and agree that Weida US is the
direct parent of SCL, the indirect parent of the WOFE and is an intended
third-party beneficiary of the rights of SCL and of the WOFE under this
Agreement and the Other Agreements, and may enforce such rights to the same
extent and effect as the Purchasers.

 

5.5             Vendors further agree that the share certificates representing
the Weida Common Stock may bear a restrictive legend noting Purchasers’ and
Weida US’s rights hereunder, and that the stock records of Weida US may include
a notation as to the existence of such rights.

 

6.             MUTUAL REPRESENTATIONS AND WARRANTIES

 

6.1   Each of the Vendors and the Purchasers hereby represents and warrants to
each other that:

 

6.1.1        it has the power to execute, perform its obligations and enter into
all transaction contemplated by this Agreement and all necessary corporate and
other action has been taken to authorize the execution, delivery and performance
by it of this Agreement and the documents herein contemplated;

 

6.1.2        the execution and performance of this Agreement and the documents
herein contemplated do not violate any applicable law, rule or regulation to
which it is subject.

 

7.             TERMINATION

 

7.1           If at any time prior to Completion Date:

 

7.1.1        the Vendors commit any material breach of or fail to observe any of
their obligations or undertakings under this Agreement or/and the Attachment
hereto; or

 

6

--------------------------------------------------------------------------------


 

7.1.2        the Company shall sustain any loss or damage; or

 

7.1.3  any petition is presented for the winding up or liquidation of the
Company, or the Company makes any or arrangement with its creditors or enters
into a reorganization scheme of the Company;

 

then, in any such case, the Purchasers may before the Completion Date, in their
absolute discretion without any liability on their part, by notice in writing to
the Vendors, terminate this Agreement.  The right to forthwith terminate this
Agreement under each of sub-clauses above is a separate and independent right,
and the exercise of any such right shall not affect or prejudice or constitute a
waiver of any other right, remedy or claim which the Purchasers may have as at
the date of such notice (including but not limited to any other right to
terminate this Agreement).

 

8.             CONFIDENTIALITY

 

8.1           CONFIDENTIAL INFORMATION

 

For purposes of this Agreement, “Confidential Information” shall mean all oral,
written and/or tangible information concerning the business, commerce,
technology, finance, labor, or tax of the Company, and the existence, terms and
conditions or amendments of this Agreement.

 

8.2           TREATMENT OF CONFIDENTIAL INFORMATION

 

Unless otherwise required by HK law or this Agreement or United States federal
securities laws, during the term of this Agreement, each of the Vendors and
their Affiliates, shall refrain from disclosing, divulging, discussing or
otherwise making available, any Confidential Information made available in the
course of the transaction(s) contemplated hereby. Each of the Vendors will not
use and will cause its Affiliates to not use such Confidential Information for
any purpose other than the performance of its obligations under this Agreement.
Each of the Vendors shall cause its employee or agent to obey the confidential
requirements hereof for Confidential Information.

 

8.3           EXCLUDED INFORMATION

 

Notwithstanding the foregoing, information shall not be deemed confidential and
recipient shall have no obligation with respect to any such information which:

 

is shown to be in the public domain by means other than as a consequence of a
breach of this Agreement, or

 

was independently developed by recipient.

 

8.4           PROVISION OF INFORMATION TO REGULATORY BODIES

 

Nothing in this Agreement shall be construed to limit any Party’s ability to
provide information to any applicable regulatory body, to the extent required by
law.

 

7

--------------------------------------------------------------------------------


 

8.5   OTHER RESTRICTIONS

 

Notwithstanding anything in this Section 8 to the contrary, in the event that
any Confidential Information is also subject to a limitation on disclosure or
use contained in another written agreement between the Parties which is more
restrictive than the limitations contained in this Section 8, then the
limitations in such agreement shall supersede this Section 8.

 

9.             NOTICES

 

9.1   All notices, claims, certificates, requests, demands and other
communications under this Agreement shall be made in writing and shall be
delivered postage prepaid, by post mail or courier services to the Parties at
the following addresses or delivered to the following facsimile number:

 

To the Purchasers:

Address:

Person:

Facsimile:

E-mail:

 

To the Vendors:

Address:

Person:

Facsimile:

E-mail:

 

or such other address or facsimile number as may be notified by such party to
the others.

 

9.2   Any notice or other communication shall be deemed to have been received if
sent by facsimile, on the date of transmission; or if delivered personally, when
delivered to the address above; or if sent by post, 7 days if overseas and 24
hours if local after the date of posting.

 

10.          GENERAL

 

10.1         This Agreement shall be governed by and construed under the laws of
the State of New York, without regard to any principles of conflict of laws.

 

10.2         This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

10.3         Headings and titles used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.

 

8

--------------------------------------------------------------------------------


 

10.4         DISPUTE RESOLUTION.

 

10.4.1      Consultations

 

In the event a dispute arises in connection with this Agreement, the Parties
shall attempt in the first instance to resolve such dispute through friendly
consultations. If the dispute cannot be resolved in this manner within 30 days
after the commencement of discussions, any Party may submit the dispute to
arbitration.  The day when a notice for consultation from any Party is received
shall be deemed the day of commencement of discussions.

 

10.4.2      Arbitration

 

Arbitration shall be conducted as follows:

 

(i)            Arbitration shall be conducted through the Hong Kong
International Arbitration Centre (the “HKIAC”), under the then effective rules
of the HKIAC. There shall be three arbitrators. The claimants in the arbitration
shall collectively appoint one arbitrator, and the respondent shall collectively
appoint one arbitrator. Such arbitrators shall be freely selected, and the
Parties shall not be limited in their selection to any prescribed list. The two
arbitrators shall select the third arbitrator. If either the claimants or the
respondents do not appoint an arbitrator who has consented to participate within
15 days after receiving the arbitration notice, the HKIAC shall make the
relevant appointment.

(ii)           The arbitration proceedings shall be conducted in English. The
arbitration tribunal shall apply the Rules of the HKIAC in effect at the time of
the arbitration. However, if such rules are in conflict with the provisions of
this sub-clause 10.4, including the provisions concerning the appointment of
arbitrators, the provisions of this sub-clause 10.4 shall prevail.

(iii)          The arbitrators shall decide any dispute submitted by the parties
to the arbitration strictly in accordance with the substantive law of the HKSAR
and shall not apply any other substantive law.

(iv)          Each Party shall cooperate with the other in making full
disclosure of and providing complete access to all information and documents
requested by the other in connection with such arbitration proceedings, subject
only to any confidentiality obligations binding on such Party.

(v)  The award of the arbitral tribunal shall be final and binding upon the
disputing Party(ies), and any prevailing Party(ies) may apply to a court of
competent jurisdiction for enforcement of such award.

 

10.5         This Agreement is made for the benefit of the Purchasers and the
Vendors, or their successors.  Unless otherwise set forth herein or therein, all
representations and warranties, statements, covenants and agreements made by the
Parties in this Agreement, or pursuant hereto or to any other agreements,
instruments or documents delivered in connection herewith, shall survive the
Completion or the termination or dissolution of the Company.

 

10.6         If any provision of this Agreement is found invalid or
unenforceable, the validity or enforceability of the remaining provisions or
portions hereof shall not be affected.

 

9

--------------------------------------------------------------------------------


 

10.7         Each of the Parties hereto shall, from time to time and without
further consideration, execute and deliver such other documents, instruments of
transfer, conveyances, and assignments, and take such further actions, as the
other Party(ies) may reasonably require to effectively complete and implement
this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

SCL Ventures Ltd.

 

By:

/s/ Mitchell Sepaniak

 

Name:  Mitchell Sepaniak

Title:  President and Chief Executive Officer

 

Jack Chin

 

/s/  Jack Chin

 

 

HONEST LINK INTERNATIONAL LTD.

 

By:

/s/ Deng Long Long

 

Name:  Deng Long Long

Title:  Director

 

WORLDWISE DEVELOPMENT LTD.

 

By:

/s/ Deng Long Long

 

Name:  Deng Long Long

Title:  Director

 

MAGIC TECHNOLOGY DEVELOPMENT LTD.

 

By:

/s/ Deng Long Long

 

Name:  Deng Long Long

Title:  Director

 

ENERGIC DEVELOPMENT LTD.

 

By:

/s/ Deng Long Long

 

Name:  Deng Long Long

Title:  Director

 

10

--------------------------------------------------------------------------------


 

OCEAN CHANNEL INVESTMENTS LTD.

 

By:

/s/ Deng Long Long

 

Name:  Deng Long Long

Title:  Director

 

11

--------------------------------------------------------------------------------